EXHIBIT 32.1CERTIFICATE PURSUANT TO18 U.S.C. SECTION 1350AS ADOPTED PURSUANT TOSECTION -OXLEY ACT OF 2002In connection with the Quarterly Report (the "Report") on the Form 10-Q of Recursos Queliz, Inc. (the "Company") for the nine months ended May 31, 2016, as filed with the Securities and Exchange Commission on the date hereof, I, Alexya Papamps Dominguez, Chief Executive Officer, Chief Financial Officer, Chief Accounting Officer, President, Secretary/Treasurer and Director, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to the best of my knowledge and belief: 1. The Quarterly Report fully complies with the requirements of Section 13 (a) or 15 (d) of the Securities and Exchange Act of 1934, as amended; and2. The information contained in this Quarterly Report fairly presents, in all material respects, the financial condition and results of operation of the Company. Date: July 19, 2016By:/s/ "Alexya Papamps Dominguez"Alexya Papamps DominguezChief Executive Officer, Chief Financial Officer,Chief Accounting Officer, President,Secretary/Treasurer and Director
